DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 9-17 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including a main magnet; two secondary magnets mounted on two sides of the main magnet symmetrically, wherein the two secondary magnets face to each other with the same polarity facing each other in a line, and the two secondary magnets are arranged in a line crossing the main magnet, and a shell which is cylindrical and contains the main magnet and the secondary magnets, wherein a base of the main magnet is in a higher level than bases of the two secondary magnets.
Claims 18-20 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including a shell which is cylindrical; magnets inside the shell, wherein the magnets are mounted on two sides of a normal line of an inner surface of the shell symmetrically, and the magnets face to each other with the same polarity facing each other in a line, and a bar which is T-shaped and mounted along the normal line, wherein the bar has a wide end and a narrow end opposite the wide end, the wide end is positioned toward the inner surface of the shell, and the narrow end is positioned toward the center of the shell.
The closest prior art of record to McLeod (U.S. PGPUB. 2012/0048724), Ohta et al. (U.S. PGPUB. 2005/0109616 A1), and Aonuma et al. (JP 2019-094533) fails to teach the two secondary magnets face to each other with the same polarity facing each other in a line, and the
two secondary magnets are arranged in a line crossing the main magnet or a bar which is T-shaped and mounted along the normal line, wherein the bar has a wide end and a narrow end opposite the wide end, the wide end is positioned toward the inner surface of the shell, and the narrow end is positioned toward the center of the shell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
August 18, 2022